10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

    

 

Case 2:19-cv-04643-DJH Document 1 Filed 07/0 “Page T of 10

Uf FRE ___ LODGED
___ RECEIVED ___ COPY
Linda Lynaugh, Pro per JUL 85 2019
P.O. Box 24152 ae 11 OTRICT CAYIE
CLEAK US DISTRICT GOUAT
Phoenix, AZ 85074 DISTRICT OF AAIZONA

BY _(2. DEPUTY

unten gn mens ant |

602-475-3158

UNITED STATES DISTRICT COURT
For the
DISTRICT OF ARIZONA

LINDA LYNAUGH, Pro per,

Plaintiff, Civil Action No.:

CV-19-04643-PHX-DJH

VS. COMPLAINT

Nee See” Stee” Smee mtorr

MICHAEL VINCENT, STINSON LEONARD ) Violations of FDCPA
STREET,LLP,
Defendants.

 

 

 

Plaintiff Linda Lynaugh and for his Complaint against Defendants Michael

Vincent, Stinson Leonard Street, LLP, hereby states and alleges as follows:

PARTIES AND JURISDICTION
1, Plaintiff, Linda Lynaugh, is an individual who is currently, and at all relevant
times is a resident of Maricopa County, Arizona, and her causes of actions are
based on events that occurred in Maricopa County.
2. Defendant Stinson Leonard Street, LLP (“Defendant”) is an Arizona limited
liability partnership located and doing business in Maricopa County, Arizona.
3. Defendant Michael Vincent (“Vincent”) is a resident of Maricopa County,

Arizona, working for Stinson Leonard Street, LLP.

Page 1 of 10

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:19-cv-04643-DJH Document1 Filed 07/05/19 Page 2 of 10

Defendant Jane Doe Vincent is a natural person and, upon information and belief,
Vincent’s spouse at all times material to the allegations in the Complaint and a
resident of Maricopa County, Arizona. Lynaugh will amend the Complaint to add
the name of Defendant Vincent’s spouse, if any, once his or her true name is
identified during discovery.

The acts by Defendant Vincent alleged in this Complaint were, upon information
and belief, done for the benefit of his marital community making any liability for
those acts a liability of his marital community.

The acts by Defendant Vincent alleged in this Complaint were, upon information
and belief, done for the benefit of Stinson Leonard Street, LLP making any
liability for those acts a liability of and a vicarious liability against Stinson
Leonard Street LLP.

This action is brought pursuant to the Fair Debt Collection Practices Act at 15
U.S.C. § 1692 et seq. (the “FDCPA”) and jurisdiction exists pursuant to 28 U.S.C.
§ 1331.

Venue is proper in this Court as all acts alleged in this Complaint within this

judicial district.

This Court has jurisdiction over this action as it as it holds jurisdiction over state
courts, state court employees, state agencies, state agency employees, and those

who conspire with any or all of the aforesaid in violating individuals’ rights.

Page 2 of 10

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

10.

11.

12.

13.

14.

15.

Case 2:19-cv-04643-DJH Document1 Filed 07/05/19 Page 3 of 10

THE FAIR DEBT COLLECTION PRACTICES ACT
Lynaugh incorporates all of the above allegations as if set forth fully herein.
Congress enacted the FDCPA after a congressional finding of abundant evidence
of the use of abusive, deceptive, and unfair debt collection practices by many debt
collectors, which contributed to the number of personal bankruptcies, to marital
instability, to the loss of jobs, and to invasions of personal privacy.
Section 1692a(3) defines the term “consumer” as any natural person obligated or
allegedly obligated to pay any debt.
Section 1692a(5) defines the term “debt” as any obligation or alleged obligation of
a consumer to pay money arising out of a transaction in which the money,
property, insurance, or services which are the subject of the transaction are
primarily for personal, family, or household purposes, whether or not such
obligation has been reduced to judgment.
Section 1692a(6) defines the term “debt collector” as any person who uses any
instrumentality of interstate commerce or the mails in any business the principal
purpose of which is the collection of any debts, or who regularly collects or
attempts to collect, directly or indirectly, debts owed or due or asserted to be owed
or due another.
Section 1692¢ of the FDCPA prohibits a debt collector from using any false,
deceptive, or misleading representation or means in connection with the collection

of any debt.

Page 3 of 10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

16.

17.

18.

19.

20.

21.

22.

23.

Case 2:19-cv-04643-DJH Document1 Filed 07/05/19 Page 4 of 10

Section 1692f of the FDCPA prohibits a debt collector from using unfair or
unconscionable means to collect any debt.

The amounts that Defendants collected or attempted to collect from Lynaugh, as
described herein Defendants have used false, deceptive, and misleading
misrepresentations and means to collect debts in violation of 15 U.S.C. § 1692e.
Defendants have engaged in unfair and unconscionable means to collect or attempt
to collect debts in violation of 15 U.S.C. § 1692f.

Collection abuses committed by Defendants include and are not limited to
wrongful, willful, and without legal right attaching IRA retirement accounts
knowing and intending to put Lynaugh in a financial hardship. Additionally,

having assets sold by non-permitted third parties without a court order to do so.

GENERAL ALLEGATIONS
Lynaugh incorporates all of the above allegations as if set forth fully herein.
Defendants are debt collectors as defined in 15 U.S.C. § 1692a(6).
On or about January 2018, Defendants obtained a judgment against Lynaugh in
the aggregate amount of $49,450.20 in the Maricopa County Superior Court (the
“Judgment”’) on behalf of BMO Harris Bank.
The Judgment represents “debts” as defined in 15 U.S.C. § 1692a(5). As such, the
Judgment constitutes a debt primarily for personal, family, or household purposes

under the FDCPA.

Page 4 of 10

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

24,

25.

26.

27.

28.

29,

30.

31.

Case 2:19-cv-04643-DJH Document1 Filed 07/05/19 Page 5 of 10

The Judgment’s award of $49,450.20 was for “principal,” together with post-
judgment interest accruing at the rate of 5.25% per annum from date of entry of
judgment until paid in full.

Defendants drafted a proposed Order and submitted it to the court and deceived
the Court in obtaining an order to have a third party (not the Maricopa County
Sheriff) liquidate assets, inconsistent with legal collections practices.

The Superior Court judge will testify to the Defendants’ deception and acts that
were inconsistent with legal collection practices.

Defendants attempted to collect on the Judgment by engaging third parties who
held Lynaugh’s investment and retirement assets to freeze those assets despite
knowing no legitimately received ruling permitted their actions.

Defendants’ intentional actions and inactions done to create undue hardship on the
Plaintiff further included refusal to record a satisfaction of judgment by garnishee
when the law required such a recording.

The Plaintiff requested the Defendants record the required satisfaction and provide
a required accounting for which the Defendants, in bad-faith refused.

Lynaugh was forced to endure further hardship in having to pursue and obtain an
order from the Superior Court for that recording and accounting.

Defendants’ abuses extended even into Lynaugh’s retirement accounts that were

known by the Defendants all along to be exempt.

Page 5 of 10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

32.

33,

34.

35.

36.

37,

38.

39,

40.

4l.

Case 2:19-cv-04643-DJH Document1 Filed 07/05/19 Page 6 of 10

Defendants willfully, intentionally, and without legal right maintained control over
Lynaugh’s retirement accounts for an extended period of time, causing damages in
amounts to be proven at trial.

The inclusion of Lynaugh’s IRA Accounts was unlawful under Arizona law.
Defendants also had assets sold and liquidated by bypassing the state’s asset
sale/debt collection statutes and rules.

To the extent that the practice of liquidating assets for a recovery is lawful, it is
unlawful to have a third party and not the Sheriff sell said assets without first
obtaining a specific order from a court of competent jurisdiction.

The Maricopa County Superior Court did not intentionally authorize Defendants’
actions.

Defendants were not authorized to sell Lynaugh’s assets without first obtaining
court approval.

After Defendants held up Lynaugh’s retirement accounts unlawfully, Lynaugh
sought to have Defendants release that unjustified hold.

Plaintiff Lynaugh sent Defendant Vincent a letter to release the IRA account
unlawfully obstructed.

Defendants refused the requested release and Lynaugh was forced to endure
further hardship in having to pursue and obtain an order for that release.
Defendants, being in the legal arena, knew or should have known their actions and

inactions described above were being done with Black Hearts, by a Black Hand,

Page 6 of 10

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

42.

43,

44,

45.

46.

Case 2:19-cv-04643-DJH Document1 Filed 07/05/19 Page 7 of 10

knowing the damages it would and was causing Lynaugh, along with knowing the
collection processes being violated at the time.

Lynaugh is entitled to damages for Defendants’ acts resulting in Lynaugh’s
unnecessary hardships and costs.

Lynaugh has been injured by Defendants’ unlawful debt collection activities.

COUNT ONE
VIOLATION OF 15 U.S.C. § 1692¢

Lynaugh incorporates all of the above allegations as if set forth fully herein.
Section 1692¢ of the FDCPA prohibits a debt collector from using false,
deceptive, or misleading representations or means in connection with the
collection of any debt. These false, deceptive, and misleading misrepresentations
and means include, but are not limited to, false representations regarding the
character, amount, or legal status of any debt and any services rendered or
compensation which may be lawfully received by any debt collector for the
collection of a debt.

Defendants used false, deceptive, and misleading representations and means in its
submission to the Superior Court a proposed form of Judgment that essentially
gave Defendants permission to have a third party sell Lynaugh’s assets and avoid
the legal debt collection processes. Arizona law does not authorize a party to

collect on a judgment in such a way.

Page 7 of 10

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

47.

48.

49,

50.

51.

52.

53.

54.

Case 2:19-cv-04643-DJH Document1 Filed 07/05/19 Page 8 of 10

Defendants used false, deceptive, and misleading representations and means in its
submission to TD Ameritrade an order that essentially gave Defendants a way to
bypass the Maricopa County Sheriff’s Writ process. Using a third party to sell
Lynaugh’s assets and avoid the legal debt collection processes was inconsistent
with permitted FDCPA practices.
Defendants maintained an illegal hold on the Plaintiff's IRA assets until such time
that the Plaintiff endured unnecessary costs, expenses, undue hardship to obtain a
court order requiring said Defendants release the IRA accounts.
Defendants further used false, deceptive, and misleading representations or means
in connection with the collection of a debt in violation of 15 U.S.C. § 1692e by not
informing TD Ameritrade that Lynaugh’s IRA accounts were exempt.
Defendants’ false, deceptive, and misleading representations and means included
demanding all accounts be frozen.
Defendants’ actions specifically violate, inter alia, 15 U.S.C. §§ 1692e(2)(A) and
(B), 1692e(4), 1692e(5), and 1692e(10).
Lynaugh is entitled to recover damages pursuant to 15 U.S.C. § 1692k as well as
his attorneys’ fees and costs incurred pursuing this action.
The Plaintiff is further entitled and requesting damages including, but not limited
to, emotional, financial, consequential, and punitive damages.
COUNT TWO
VIOLATION OF 15 U.S.C. § 1692f

Lynaugh incorporates all of the above allegations as if set forth fully herein.

Page 8 of 10

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

55.

56.

57,

58.

59.

60.

61.

Case 2:19-cv-04643-DJH Document1 Filed 07/05/19 Page 9 of 10

Section 1692f of the FDCPA prohibits a debt collector from using unfair or
unconscionable means to collect or attempt to collect any debt.

Defendants have used unfair and unconscionable means to collect an alleged debt
in violation of 15 U.S.C. § 1692f for the conduct alleged above.

Defendants’ violations of § 1692f include, but are not limited to, submitting to the
Superior Court a proposed form of collection not legally permitted and that
Arizona law does not authorize a party to obtain in the first place.

Defendants’ violations of § 1692f also include sending the ill-gotten order to TD
Ameritrade and abusing the collection process with said order.

Defendants’ violations of § 1692f also include the hold on retirement accounts for
no justifiable reason but to harass, unjustly burden, and cause financial and
emotional hardship on the Plaintiff.

The Plaintiff is entitled and requesting damages including, but not limited to,
emotional, financial, consequential, and punitive damages.

Lynaugh is entitled to recover damages for himself pursuant to 15 U.S.C. § 1692k

as well as his attorneys’ fees and costs incurred pursuing this action.

RELIEFS

WHEREFORE, Plaintiff demands relief against Defendants, and each of them, as

follows:

A. Awarding Lynaugh actual damages in an amount proven at trial pursuant to 15

U.S.C. § 1692k(a)(1);

Page 9 of 10

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:19-cv-04643-DJH Document1 Filed 07/05/19 Page 10 of 10

B. Awarding Lynaugh statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A);

C. Award Lynaugh consequential and punitive damages in amounts to be
determined by a jury;

D. For an award of costs and reasonable attorneys’ fees as determined by the
Court pursuant to 15 U.S.C. § 1692k(a)(3);

E. Awarding Lynaugh pre-judgment and post-judgment interest as permissible by
law; and |

F. Awarding such other and further relief as the Court deems just and proper.

By signature below, the Plaintiff verifies the Complaint as true and formed from

evidence and personal knowledge.

RESPECTFULL SUMITTED this 5" day of July, 2019,

ay > /
tous LYN gh

Linda Lynaugh, pro per J

ORIGINAL and one copy of the foregoing document filed on July 5, 2019 with:

United States District Court
For the District of Arizona
401 West Washington St.
Phoenix, AZ 85003

+
4 o p

Page 10 of 10

 
